      Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.30 Page 1 of 10



     ROBERT S. BREWER, JR.
1    United States Attorney
     MELANIE K. PIERSON
2    Assistant U.S. Attorney
     California Bar No. 112520
3    Office of the U.S. Attorney
     880 Front Street, Room 6293
4    San Diego, CA 92101
     Tel: (619) 546-7976
5    Fax: (619) 546-0450
     Email: Melanie.Pierson@usdoj.gov
6
     Attorneys for the United States
7
                              UNITED STATES DISTRICT COURT
8
                           SOUTHERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,            Case No. 20cr3170-GPC
10
                 Plaintiff,               GOVERNMENT’S RESPONSE AND
11                                        OPPOSITION TO DEFENDANT’S MOTION TO
     MAURO HERRERA,                       COMPEL DISCOVERY
12
                Defendant.                DATE: December 17, 2020
13
                                          TIME: 9:00 a.m.
14

15

16
          COMES NOW the plaintiff, United States of America, by and through
17
     its counsel, United States Attorney Robert S. Brewer, Jr., and Assistant
18
     U.S. Attorney Melanie K. Pierson, and hereby files its Response and
19
     Opposition to Defendant’s Motion to Compel Discovery.         Said response is
20
     based on the files and records of the case.
21

22
          DATED:November 18, 2020           Respectfully submitted,
23
                                            ROBERT S. BREWER, JR.
24
                                            United States Attorney
25
                                            /s/Melanie K. Pierson
26                                          Assistant United States Attorney
27

28
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.31 Page 2 of 10




1                                               I.
                                      STATEMENT OF THE CASE
2
3               On September 23, 2020, a complaint was filed in the Southern

4 District of California, charging the defendant with Smuggling, in
5 violation of Title 18, United States Code, Section 545.                 The defendant
6 failed to appear on September 24, 2020, pursuant to the Notice to Appear,
7
     as he had been arrested at the Border Patrol checkpoint.             The arrest at
8
     the checkpoint resulted in the filing of charges against him in Criminal
9
     Case No. 20-cr-3226. The defendant was arraigned on this case September
10
11 29, 2020, and entered a not guilty plea.
12           On October 15,              2020, the defendant waived indictment     and was

13 arraigned on an Information with the same charge, and again pled not
14 guilty. A hearing on all motions was set for November 19, 2020.
15
             On November 17, 2020, the defendant filed a motion to compel
16
     discovery. The United States responds to that motion herein.
17
                                                  II.
18
                                              STATEMENT OF FACTS
19
20           At about 4:55 p.m. on September 17, 2020, Mauro HERRERA entered the

21 United States at the San Ysidro Port of Entry as the driver and sole
22 occupant of a white Nissan Versa, bearing Oregon license plates. Customs
23 and Border Protection Officer (CBPO) F.Vea contacted HERRERA and asked
24
     him twice what he had to declare from Mexico. HERRERA twice stated he
25
     had nothing to declare. CBPO Vea observed white bottles of pesticides
26
     in the quarter panels of the vehicle and referred the vehicle to the
27
28 secondary inspection area. In the Secondary inspection area inspectors
     Response in Opposition to Motion to Compel
                                                        2                        20cr3170-GPC
     Discovery
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.32 Page 3 of 10



     located five bottles of “CIPER QL” and one bottle of “Qufuran” in the
1
2 quarter panels of the vehicle.
3            After being advised of his Constitutional rights and waiving his

4 rights in writing, HERRERA stated that he bought the pesticides in
5 Tijuana, Mexico, to use on his marijuana grow located in the vicinity
6 of Riverside, California. HERRERA stated that he put the bottles of
7
     pesticide in the quarter panels of the vehicle and did not declare them
8
     because he was not sure if they were legal.
9
             According to the labels, “Ciper QL” contains the active ingredient
10
11 cypermethrin. In the United States cypermethrin is a pesticide, but is
12 not a restricted use pesticide in this form. However, although its use
13 is not restricted, as discussed below it must still be registered with
14 the EPA.
15
              According to the label, “Qufuran” contains the active ingredient
16
     carbofuran.          In the United States, carbofuran is a cancelled pesticide
17
     because it is lethal if inhaled or swallowed, harmful if absorbed through
18
     the skin, highly toxic to honey bees, highly toxic to birds, highly
19
20 toxic to mammals, very highly toxic to freshwater and estuarine/marine
21 fish and invertebrates, can leach into groundwater and enter surface
22 water as runoff, and poses a risk to drinking water.
23           Federal law also prohibits the distribution and sale of canceled
24
     or unregistered pesticides.                  7 U.S.C. §136j(a)(1)(A).   Only pesticides
25
     registered with the EPA may be imported or sold in the United States.
26
     7 U.S.C. §136o(c).              All pesticides intended for use in the United States
27
28 must bear their EPA registration number on their labels, preceded by the
     Response in Opposition to Motion to Compel
                                                       3                          20cr3170-GPC
     Discovery
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.33 Page 4 of 10



     phrase “EPA Registration No.” or “EPA Reg. No.” 40 C.F.R. §156.10(e).
1
2 In addition, all required information on a label must appear in the
3 English language. 40 C.F.R. §156.10(a)(3). The containers of pesticides
4 found with HERRERA were labeled only in Spanish and bore no EPA
5 registration numbers.
6            The     lawful       importation            of   pesticides   into   the   United    States
7
     requires a Notice of Arrival to be provided to U.S. Customs, pursuant
8
     to 19 C.F.R. §12.112.                  HERRERA provided no such Notice of Arrival for
9
     the pesticides in this case.
10
11                                                   III

12                                    POINTS AND AUTHORITIES

13       A. THE GOVERNMENT HAS AND WILL COMPLY WITH RULE 16 OF THE FEDERAL
            RULES OF CRIMINAL PROCEDURE. ANY ADDITIONAL DISCOVERY DEMANDS OF
14          THE DEFENDANT SHOULD BE DENIED.
15
              1. Status of Discovery
16
             The     government         has       made    available   approximately     102   pages     of
17
     discovery. The discovery included the CBP reports of the primary and
18
     secondary officers, copies of the documents seized from the defendant,
19
20 the notes of the interviewing agents, the signed advisement of rights
21 forms, the seizure forms, the photographs taken at the Port of Entry,
22 the vehicle registration, a summary of his criminal history, the referral
23 slip, and the reports of the HSI case agent. The recorded interview of
24
     the defendant at the Port of Entry will be provided this week.
25
             A warrant was obtained to search his phone.                          When the results of
26
     the search are available (which could be weeks or months, depending on
27
28 how long it takes to unlock the phone), they will be disclosed.                                    The

     Response in Opposition to Motion to Compel
                                                              4                               20cr3170-GPC
     Discovery
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.34 Page 5 of 10



     videos from the primary and secondary inspections at the Port of Entry
1
2 have been requested and will be disclosed as soon as they are received.
3          To the extent that any evidence of prior similar acts exists, it may

4 be found in the statements of the defendant and in the data downloaded
5 from the phone.
6            This is a reactive case originating from the seizure at the Port
7
     of Entry.         Accordingly, there are no records of prior investigation of
8
     the defendant for this offense.                       The government has not conducted any
9
     scientific testing in this case (nor is any anticipated) and does not
10
11 anticipate the need for expert testimony. The government will make the
12 appropriate inquiries regarding potential impeachment of its witnesses
13 and disclose all Giglio and Henthorn materials one week before trial.
14          The government,              to       date,   has   provided discovery   consisting    of
15
     approximately 102 pages of documents. The Government will continue to
16
     comply with the rules concerning discovery, as discussed below.
17
              2. The Government Has Already Disclosed Information Subject to
18               Disclosure under Rule 16(a)(1)(A)and (B) of the Federal Rules
                 of Criminal Procedure.
19
20           The Government has already disclosed a written summary of the

21 statements of the defendant, as well as the substance of any relevant
22 oral statements he made in response to questions by Government agents,
23 and will provide the recordings of the interview at the Port of Entry
24
     by the end of the week.
25
             The defendant is not entitled to summaries of oral statements of
26
     the defendant made to persons not known by her to be government agents,
27
28 and the memorialization of any such statements in a written report does
     Response in Opposition to Motion to Compel
                                                            5                            20cr3170-GPC
     Discovery
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.35 Page 6 of 10



     not make them discoverable as Awritten@ statements of the defendants.
1
                                                       th
2 United States v. Hoffman, 794 F.2d 1429, 1432, n.4 (9 Cir.1986).
3            The videos relating to the defendant’s detention at the Port of

4 Entry will be produced as soon as they are received. He was not arrested
5 but was given a Notice to Appear.                       The notes of the interviewing agents
6 have been produced.
7
              3.       The Government Will Comply with Rule 16(a)(1)(D).
8
             The Government has provided the criminal history report for the
9
     defendant.          Once the witnesses the government intends to call in its
10
11 case in chief are identified, records of any evidence of prior
12 convictions for those individuals will be disclosed.
13           The Government is well aware of and will fully perform its duty
14 under Brady v. Maryland, 373 U.S. 83 (1963) and United States v. Agurs,
15
     427     U.S.     97     (1976),        to     disclose    exculpatory    evidence    within   its
16
     possession that is material to the issue of guilt or punishment, as well
17
     as its duty under Giglio v. United States, 405 U.S. 150 (1972) to provide
18
     information on any benefits provided to Government witnesses in exchange
19
20 for their testimony and impeachment material.                           The Government agrees to

21 provide this information at least one week prior to trial, after all of
22 the trial witnesses have been identified.
23            4.    The Government Will Comply with Rule 16(a)(1)(E).
24
             The Government will permit the defendant to inspect and copy or
25
     photograph all books, papers, documents, photographs, tangible objects,
26
     buildings,         or     places,        or    portions    thereof,    which   are   within   the
27
28 possession, custody, or control of the Government, and which are material
     Response in Opposition to Motion to Compel
                                                          6                                20cr3170-GPC
     Discovery
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.36 Page 7 of 10



     to the preparation of the defendant’s defense or are intended for use
1
2 by the Government as evidence-in-chief at trial or were obtained from
3 or belong to the defendant, and agrees to preserve such evidence during
4 the pendency of this proceeding.
5            The defendant is not entitled to all evidence known or believed to
6 exist which is, or may be favorable to the accused, or which pertains
7
     to the credibility of the Government's case.                      As stated in United States
8
     v. Gardner, 611 F.2d 770 (9th Cir. 1980), it must be noted that:
9
              “[T]he prosecution does not have a constitutional duty to
10           disclose every bit of information that might affect the jury's
11           decision; it need only disclose information favorable to the
             defense that meets the appropriate standard of materiality.”
12           Id., 611 F.2d at 774-775 (citations omitted).

13 See also United States v. Sukumolachan, 610 F.2d 685, 687 (9th Cir.
14 1980) (the Government not required to create exculpatory material
15
     that does not exist); United States v. Flores, 540 F.2d 432, 438
16
     (9th Cir. 1976) (Brady does not create any pretrial discovery
17
     privileges          not     contained        in   the   Federal    Rules    of    Criminal
18
     Procedure).            All physical evidence collected to                  date   will   be
19
20 preserved.            The photographs taken at the Port of Entry have been

21 disclosed.
22            5.       The Government Will Comply with Rule 16(a)(1)(F)
23           No scientific testing of the pesticides has been performed.                       To the
24
     extent such evidence is created in the future, the Government will
25
     provide the defendant with the results or reports of physical or mental
26
     examinations, and of scientific tests or experiments, or copies thereof,
27
28 which are within the possession of the Government, and will continue to
     Response in Opposition to Motion to Compel
                                                         7                                20cr3170-GPC
     Discovery
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.37 Page 8 of 10



     provide any further such reports that by the exercise of due diligence
1
2 may become known to the attorney for the Government and are material to
3 the preparation of the defense or are intended for use by the Government
4 as evidence-in-chief at the trial.
5             6.         The Government Will Comply with Rule 16(a)(1)(G)
6            No reports of experts have been prepared to date.                  The Government
7
     will provide any summaries of expert testimony as such evidence is
8
     identified as the case proceeds to trial, but no later than two weeks
9
     prior to trial.
10
11           6.        Jencks Material

12           Production of witness statements is governed by the Jencks Act,

13 18 U.S.C. § 3500, and need occur only after the witness testifies on
14 direct examination.                     United States v. Taylor, 802 F.2d 1108, 1118
15
     (9th Cir. 1986); United States v. Mills, 641 F.2d 785, 790 (9th Cir.),
16
     cert. denied, 454 U.S. 902 (1981).                      Indeed, even material believed to
17
     be exculpatory and therefore subject to disclosure under the Brady
18
     doctrine, if contained in a witness statement subject to the Jencks Act,
19
20 need not be revealed until such time as the witness statement is
21 disclosed under the Act.                       See United States v. Bernard, 623 F.2d 551,

22 556 (9th Cir. 1979). As a practical matter, the government has disclosed
23 the reports of the investigation, so advance Jencks material has already
24
     been provided.
25
26          7. Prior Similar Act Evidence

27          To the extent that the government has evidence currently in its
28 possession that might be argued to be admissible under Rule 404(b)
     Response in Opposition to Motion to Compel
                                                         8                           20cr3170-GPC
     Discovery
       Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.38 Page 9 of 10



     relating to instances of the illegal imports of pesticides, it has been
1
2 disclosed, or will be disclosed. Such evidence can be found in the
3 statements of the defendant and may also be found in the information
4 downloaded from the defendant’s phone.
5            8.      Henthorn Material
6            The government will conduct a review of the personnel files of the
7
     federal agents involved in the case, and any impeachment material falling
8
     within the purview of United States v. Henthorn, 931 F.2d 29 (9th
9
     Cir.1991) will be disclosed.
10
11           9.        Impeachment Information

12           The defendant may be entitled to various categories of impeachment

13 evidence, including bias or motive to lie, evidence of criminal
14 investigation or convictions, and evidence affecting perception.                 The
15
     government has disclosed much of the evidence currently in its possession
16
     that falls into this category, but this disclosure is not yet complete.
17
             The government will disclose such evidence in compliance with its
18
     continuing obligations under Brady v. Maryland, 373 U.S. 83 (1963) and
19
20 Giglio v. United States, 405 U.S. 150 (1972) no later than one week
21 before trial, when the witnesses for trial have been identified.
22        B. PHYSICAL EVIDENCE WILL BE PRESERVED.
23           The United States has directed the case agents to preserve all
24
     physical evidence in the case, including the pesticides, the defendant’s
25
     personal effects, his cell phone, as well as the agents’ notes.
26
     //
27
28 //
     Response in Opposition to Motion to Compel
                                                  9                         20cr3170-GPC
     Discovery
      Case 3:20-cr-03170-GPC Document 27 Filed 11/18/20 PageID.39 Page 10 of 10



                                                   IV.
1                                             CONCLUSION
2        The United States respectfully requests that the court deny the
3
     defendant’s motion, to the extent it is opposed herein.
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Response in Opposition to Motion to Compel
                                                       10                   20cr3170-GPC
     Discovery
